Case 19-00228-mdc    Doc 17-5 Filed 03/13/20 Entered 03/13/20 23:25:14   Desc
                    Exhibit B - Prior Modification Page 1 of 6
Case 19-00228-mdc    Doc 17-5 Filed 03/13/20 Entered 03/13/20 23:25:14   Desc
                    Exhibit B - Prior Modification Page 2 of 6
Case 19-00228-mdc    Doc 17-5 Filed 03/13/20 Entered 03/13/20 23:25:14   Desc
                    Exhibit B - Prior Modification Page 3 of 6
Case 19-00228-mdc    Doc 17-5 Filed 03/13/20 Entered 03/13/20 23:25:14   Desc
                    Exhibit B - Prior Modification Page 4 of 6
Case 19-00228-mdc    Doc 17-5 Filed 03/13/20 Entered 03/13/20 23:25:14   Desc
                    Exhibit B - Prior Modification Page 5 of 6
Case 19-00228-mdc    Doc 17-5 Filed 03/13/20 Entered 03/13/20 23:25:14   Desc
                    Exhibit B - Prior Modification Page 6 of 6
